Denmark is an old nation, full of new ideas. We may not be a big country, but we have big ambitions. In today’s world I believe we need both new ideas and big ambitions if we are to solve the issues facing us, including climate change, delivering on the Sustainable Development Goals (SDGs) and ensuring fair globalization.
We live in a world smaller than ever before, a world where our futures are bound together as at no other time in human history, an unpredictable world where the growing interdependency of nations and peoples has made international cooperation more necessary than ever before. And yet today’s headlines are overflowing with ideas of division, exit, unilateralism and self-interest. While it is paradoxical that such ideas are thriving precisely when they are least needed, it would be a critical mistake to dismiss them as irrational or irrelevant. We, the decision-makers of the world, must understand the realities and perceptions that have caused such ideas to grow.
The rules-based international order has fostered globalization, giving many of us a world of opportunities and social progress and a belief that tomorrow will be better than today. Enormous wealth has been created, but it is not fairly shared. Not all have shared in the benefits of globalization or been shielded from its negative sides. When some of the wealthiest companies and individuals in the world break their societal contract, when they do not pay their fair share of taxes, how can we in fairness ask those of lesser means to do so? We must ensure that everyone carries the burden, especially those with the broadest shoulders. We must fight for fair and sustainable globalization. That requires a global approach. Denmark believes in multilateralism and in the inherent value of universally agreed rights, standards and obligations. The SDGs and the Paris Agreement on Climate Change serve as our common point of departure. They prove that we can still deliver ambitions and plans as a global community. But now multilateralism must deliver more than plans and ambitions. We must deliver action.
The SDGs are not only a vision of the world we want. They are also a blueprint for how we get there. It remains the primary responsibility of countries to deliver the SDGs at home, but no one should face the responsibility alone or find that a sincere request for help goes unanswered. We clearly live in a world where solidarity is needed, and not just words of solidarity. For more than 40 years, Denmark has delivered on its promise made in this Hall (resolution 2626 (XXV)), providing at least 0.7 percent of our wealth in official development assistance. We are proud to maintain that dedication on the road to 2030.
“We the peoples” are the first words of the Charter of the United Nations. Our efforts must similarly start and end with the peoples. That means doing our utmost to solve what the Secretary-General has rightly called the defining issue of our time. Getting the climate under control can no longer be the problem of the next generation or even the next Government. It is up to us. The time is now, and action is needed. Denmark has set one of the most ambitious climate targets in the world, a 70 per cent reduction in greenhouse-gas emissions by 2030 and climate neutrality with net-zero emissions by 2050 at the latest. Make no mistake, that will not be easy. We have a massive task ahead of us. But Denmark is determined to be a leader in the fight against climate change.
Denmark would like to thank the Secretary-General for hosting the Climate Action Summit. We were proud and honoured to co-lead the energy transition track for the Summit. Together with Ethiopia and Sustainable Energy for All, and joined by a cross-regional coalition, we have focused our energy on energy. The reason is obvious. Energy accounts for roughly 80 per cent of global carbon-dioxide emissions. We need to scale up renewable energy. We need to increase energy efficiency. We need to electrify the industries that today rely on fossil fuels. But let me be clear. Almost 1 billion people are currently living without electricity. The clean- energy transition will be neither socially sustainable nor fair if we leave those people in the dark. We have to fulfil the promise of SDG 7 on delivering affordable and clean energy to all. We must leave no one behind on our path to a carbon-neutral world, at peace with the planet. Nor can we address climate change effectively without protecting the natural environment. Deforestation and forest fires in the Amazon and across the planet are global climate crises and must be addressed as such. Denmark is committed to reducing deforestation and is ready to assist if needed and requested.
While Governments must lead in this journey, we cannot walk alone. Partnerships with all relevant actors are crucial if we want to meet the ambitious goals that we have agreed to so that we can meet a deadline that has been set not by us, but by the planet. In true partnership, Denmark intends to work with the international investment community to mobilize much- needed private capital for green energy by 2020. At the Climate Action Summit, we were proud to announce that Danish pension funds are also taking action, committing the Danish people’s hard-earned savings to significant new international green-energy investments. We also announced our intention to double our support to the Green Climate Fund. And our industries are committed too. The Getting to Zero Coalition, which includes the Danish shipping company Maersk and other partners, illustrates how shipping is showing leadership. With the aim of creating carbon-neutral vessels as early as 2030, the Coalition is bringing together the entire value chain. We must ensure that the ships connecting our world are not a danger to our planet.
But partnerships must not only be built across sectors and across borders. They must also be forged across generations. We must include young people, and we must empower them and hear their voices. We must enable their action so that they can shoulder their part of the responsibility to deliver on the 2030 Agenda for Sustainable Development. And our youth will deliver if they are given access to the quality education we promised them. They will need an education not only to learn but also, as the Secretary-General has said, to learn to learn. Technological advancements, not least in the private sector, have provided extraordinary tools and possibilities. But only together can the public and private sectors lift future generations to levels of education unimaginable today. Not only because it is right, but because we need the innovative and pioneering thinking of future generations to ensure a world that continues to prosper. To quote a young Danish delegate who attended the Youth Climate Summit last Saturday, “We want you to hear us when we say we want to be part of the solution. We know our climate is threatened, we know what needs to be done. But we also know that none of us can make the needed changes on our own.”
Let us show the hundreds of thousands, maybe millions, of young people who have taken to the streets recently to protest for climate action that we are listening. And let us do more than that. Let us act. We owe it to them. It is our common responsibility.
“We the peoples” means a just world where harmful social and economic inequalities are abolished, where decent jobs are available to all and universal human rights prevail without discrimination of any kind. It certainly does not mean “we the men”. Today I am addressing the Assembly as the Minister for Foreign Affairs of Denmark, but also as a proud father of two wonderful little girls. Since we opened the seventy-fourth session, more than 300,000 girls have been born — ideally into a world of no discrimination, but in reality into a world where actively promoting gender equality and the right of every woman to make decisions about her own body is seen as a battleground.
Sexual and reproductive health and rights are fundamental for all women and girls, no matter where they are born. The fight for the rights of women and girls is an everyday part of Denmark’s policy as a member of the Human Rights Council, in the General Assembly Hall and as an incoming member of the Commission on the Status of Women. Later this year, together with Kenya and the United Nations Population Fund, Denmark will proudly chair a conference in Nairobi to mark the twenty-fifth anniversary of the Cairo Programme of Action. It is high time that we delivered on the promise made 25 years ago and ensured that these rights can become a reality for all, not just a privilege for some.
As I mentioned, Denmark has worked in close partnership with Ethiopia on energy and with Kenya on gender equality, in two examples of the partnerships across regions that we need to ensure sustainable development for all. We must realize the full potential of all continents, including Africa, where a proud history, natural wealth and a young, energetic population form a powerful base for progress. Denmark will support closer partnerships between our continents on multiple issues, including trade, development and stabilization.
All States have a responsibility to prevent conflict and protect people. Hiding behind sovereignty while committing crimes is not acceptable. That is why Denmark supports the Secretary-General’s focus on prevention, early response to conflicts and the inclusion of regional actors. We remain concerned about the serious threat to regional security posed by the recent attacks on oil facilities in Saudi Arabia. Denmark calls for dialogue, restraint and de-escalation.
Denmark has contributed significantly to the Peacebuilding Fund and we will continue to support the training and education of United Nations peacekeepers. More than 50,000 Danish women and men have served in peacekeeping operations since the creation of the United Nations. Even as I speak, my countrymen and -women are hard at work in challenging operations from Mali to the Middle East, serving “we the peoples”.
To deliver on global challenges, we need a strong United Nations that is fit for purpose. Denmark continues to be a steadfast supporter of all three reforms initiated by the Secretary-General. The next year will be about implementation. Across all those reforms, we will focus on the ability to deliver on core challenges. Our embassies will engage in implementation and maintain a close dialogue with the United Nations teams on the ground. We urge the Secretary-General to ensure a human rights-based approach to all areas of the work of the United Nations. It is more important than ever to promote a culture of human rights within the United Nations. Alarms about serious human rights violations around the world must always be heard across the Secretariat and at its top as well.
Our ability to deliver as “we the peoples” will determine whether people will continue to look to this Organization for answers and solutions. In order to continue to be the place for solving the global issues of our times, the United Nations — all of us, that is — must deliver on climate action, sustainable development, human rights and peace and security. We know the challenges and we know what is needed. Now let us show the necessary will and act together.
